UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6139


LARRY DONNELL JONES,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-hc-02078-H)


Submitted:   July 27, 2010                 Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Larry Donnell Jones, Appellant Pro Se.   Mary Carla Hollis,
Assistant  Attorney General,  Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry      Donnell        Jones    seeks       to    appeal       the    district

court’s    order      denying       relief      on    his    28    U.S.C.      § 2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge   issues        a    certificate         of    appealability.             28   U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent      “a        substantial      showing          of    the    denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating            that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,         537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and    conclude      that       Jones   has     not       made   the    requisite      showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma     pauperis,         and    dismiss      the    appeal.         We

dispense      with       oral      argument      because          the    facts    and       legal




                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3